1. Situation in Sri Lanka (vote)
Before the vote on paragraph 2:
I am here at this meeting but, as a result of an agreement made by the Socialist Group in the European Parliament, I will not participate in the vote. However, I am here.
author. - Madam President, I am asking for a last-minute change to the wording of the oral amendment - if the House will allow - because we have now managed to establish what the confusion was in the joint resolution.
The wording originally said 'non-fire period', and that did not make any sense to us, so we changed it to 'cease-fire'. It now transpires that the official text from the Declaration of the Co-Chairs, which includes the European Union, uses the wording - which is strange, but nevertheless they use it in writing - 'no-fire' period. So, could we change the 'non-fire' to 'no-fire' rather than the word 'cease-fire', as this would reflect the official text of the Co-Chairs?
Madam President, I think there is something else further down the line and I think Mr Tannock should tell us about that as well before we vote. There is another small change.
author. - Madam President, including the word 'humanitarian' aid, which is just to make it clear what kind of aid we are talking about.
But the important thing is to declare a 'no-fire period', which is the wording in the Co-Chairs' declaration.
author. - (ES) Yes, there is something, but I do not know if this is a misunderstanding or not. In theory, the version that we have from the oral amendment is that the text should read 'cease-fire', not 'non-fire'. Is this right or have I misunderstood?
The text should read 'cease-fire'.
author. - Madam President, I have just realised that, owing to the order in which the amendments have been printed on the voting list, I was actually reading out the oral amendment to recital K. I apologise for the confusion, but in fact we are now amending paragraph 2. That may explain why there was some confusion. Could we switch the voting list around? I do apologise, but I have things down in the wrong order on my list. I was actually reading out the change I wanted to make to recital K, rather than to paragraph 2, so that is the one we will be voting on next. I do apologise for the confusion.
The amendment to paragraph 2, which should have been the one we took last time, is: 'Believes that a military victory over the LTTE, as envisaged by the Government of Sri Lanka, will not obviate the need to find a political solution in order to ensure a lasting peace'. That is as it is on the voting list.
Madam President, in order to be correct, I think we have to vote on recital K now.
author. - Madam President, I will now repeat it correctly for the sake of Mr Romeva i Rueda.
Recital K, as amended orally, should read now: 'whereas the Tokyo Co-Chairs have called jointly on the Government of Sri Lanka and the LTTE to declare a no-fire period to allow for evacuation of the sick and wounded and provision of humanitarian aid to civilians,'.